Citation Nr: 0417518	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine with elements of sciatica, currently assigned a 
40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and stepdaughter-in-law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from December 1940 to 
September 1945, from March 1946 to September 1947, and from 
August 1948 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which denied the veteran's claim for an 
increased rating for his service-connected lumbar spine 
disability.  In March 2003 he appeared at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge 
(i.e., Travel Board hearing).

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for an 
increased rating for a lumbar spine disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, at his hearing, 
the veteran testified that the April 2002 examination did not 
accurately reflect the level of disability resulting from his 
service-connected lumbar spine disability.  In support, he 
pointed to the March 2000 examination report which noted 
absent right ankle jerks, while the April 2002 examination 
did not report the presence or absence of any such findings.  
He also said that he has radiation of pain and numbness into 
the legs, and suffers from incapacitating episodes of back 
pain.  

The criteria pertaining to the evaluation of back disorders 
were revised during the pendency of this appeal, with the 
intervertebral disc syndrome criteria revised first, 
effective September 23, 2002 (67 Fed. Reg. 54345-54349 
(2002)), followed by a revision of the entire section of the 
rating schedule pertaining to disabilities of the spine 
effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  The new criteria provide that associated 
objective neurologic abnormalities are to be evaluated 
separately, under an appropriate diagnostic code.  Id., Note 
1.  Intervertebral disc syndrome may also be alternatively 
rated based on incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (68 Fed.Reg. 51454 (2003)).  

Prior to the effective date of the new criteria, the 
veteran's low back disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.  

In view of these factors, the veteran must be afforded an 
examination which addresses both the new and old criteria, 
and the RO must consider the applicability of the new 
criteria in evaluating the veteran's claim.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Schedule the veteran for a VA 
examination to determine the 
manifestations and severity of his lumbar 
spine disorder, to include whether the 
veteran has intervertebral disc syndrome.  
The claims folder should be provided to 
and reviewed by the examiner.  The 
examination should include range of motion 
studies, and commentary as to the presence 
and extent of any functional loss due to 
painful motion, weakened movement, excess 
fatigability, and/or incoordination 
present in low back.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The 
examination should also include a 
description of all objective neurologic 
manifestations, such as characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or any other associated 
symptoms.  Specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months should be 
elicited, and the examiner should state if 
ankylosis is present.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claim for an increased 
rating for osteoarthritis of the lumbar 
spine with elements of sciatica, with 
consideration of both the new and old 
criteria for rating low back disabilities.  
From the effective date of the new 
criteria (September 23, 2002 for 
intervertebral disc syndrome; September 
26, 2003 for the remainder of the 
disabilities of the spine), the RO should 
apply the version most favorable to the 
veteran.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes the revised 
criteria for evaluating disabilities of 
the spine, and given an opportunity to 
respond, before the case is returned to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




